UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5208



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY RICHARD HUSBAND,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:02-cr-00125)


Submitted:   April 20, 2007                   Decided:   June 1, 2007


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcia G. Shein, LAW OFFICES OF MARCIA G. SHEIN, P.C., Decatur,
Georgia, for Appellant. Chuck Rosenberg, United States Attorney,
Michael C. Moore, Assistant United States Attorney, Norfolk,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jimmy   Richard   Husband    appeals   the   sentence    imposed

following remand for resentencing.            In our initial decision, we

affirmed Husband’s convictions and 696-month sentence for eight

counts of coercing or using a minor to engage in sexually explicit

conduct for the purpose of producing a videotape of that conduct,

which    was    then   transported     in   interstate   commerce.       United

States v. Husband, No. 03-4630, 119 F. App’x 475 (4th Cir. 2005).

In compliance with the mandate of the Supreme Court that vacated

our decision, see Husband v. United States, 126 S. Ct. 322 (2005),

we affirmed Husband’s convictions, but vacated his sentence and

remanded for resentencing pursuant to United States v. Booker, 543

U.S. 220 (2005).        United States v. Husband, No. 03-4630, 2006 WL

4468334 (4th Cir. June 1, 2006) (unpublished).                 On remand, the

district court sentenced Husband to thirty years of imprisonment,

followed by three years of supervised release.                 We now affirm

Husband’s sentence.

               On appeal, Husband contends that the district court

imposed an unreasonable sentence and erred in departing upward from

the guidelines range.          In imposing a sentence after Booker, the

district       court   must   first   correctly   determine,    after   making

appropriate findings of fact, the applicable guidelines range.

United States v. Hernandez-Villanueva, 473 F.3d 118, 122 (4th Cir.

2007).   “Next, the court must ‘determine whether a sentence within


                                      - 2 -
that range . . . serves the factors set forth in § 3553(a) and, if

not, select a sentence [within statutory limits] that does serve

those factors.’”    Id. (quoting United States v. Green, 436 F.3d

449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006)).        The

district court must then articulate the reasons for the sentence

imposed, particularly explaining any departure or variance from the

guidelines range.    Id.     “The explanation of a variance sentence

must be tied to the factors set forth in § 3553(a) and must be

accompanied by findings of fact as necessary.”       Id. at 122-23.

           We review the resulting sentence for reasonableness,

considering “the extent to which the sentence . . . comports with

the various, and sometimes competing, goals of § 3553(a).”      United

States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006).        A sentence is unreasonable if the “court

provides an inadequate statement of reasons or relies on improper

factors in imposing a sentence outside the properly calculated

advisory sentencing range . . . .”       Hernandez-Villanueva, 473 F.3d

at 123.   “The district court need not discuss each factor set forth

in § 3553(a) ‘in checklist fashion;’ ‘it is enough to calculate the

range accurately and explain why (if the sentence lies outside it)

this defendant deserves more or less.’”       Moreland, 437 F.3d at 432

(quoting United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005)).

           Based on our review of the record, we find that the

district court properly sentenced Husband after considering and


                                 - 3 -
examining the sentencing guidelines and the § 3553(a) factors, as

instructed    by   Booker.    The    district     court   recalculated   the

sentencing guidelines based on the previous findings of this court

and then proceeded to thoroughly examine the § 3553(a) factors and

concluded that the factors supported an upward departure from the

guidelines    range.    We   find   that    the   resulting   sentence   was

reasonable.

           We therefore affirm Husband’s sentence. We dispense with

oral   argument    because   the    facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                    - 4 -